--------------------------------------------------------------------------------

Exhibit 10.2
 
 
MODIFICATION, WAIVER AND CONSENT AGREEMENT




This Modification, Waiver and Consent Agreement is made this 17th day of
December, 2008 (“Agreement”) among IDO Security Inc., a Nevada corporation (the
“Company”), and the signatories hereto who are Subscribers under a Subscription
Agreement with the Company dated on or about December 24, 2007 (“Subscription
Agreement”).


WHEREAS, the Company is contemplating an additional investment of an aggregate
of up to $1,351,137.50 Purchase Price in promissory Notes, Preferred Stock  and
Warrants of the Company (“New Financing”); and


WHEREAS, the Company is in default of material terms of the Transaction
Documents and the Subscribers may elect to exercise their rights to accelerate
the Maturity Date of the Notes and foreclose on the Collateral under the
Security Agreement.


NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby consent
and agree as follows:


1.             All capitalized terms herein shall have the meanings ascribed to
them in the Transaction Documents (as defined in the Subscription Agreement).


2.             The undersigned consent to the New Financing and to the amendment
of all Schedules, Exhibits and documents including but not limited to the
Collateral Agent Agreement, Security Agreement, and the Intercreditor and
Modification Agreement to include the New Financing and to subordinate
Subscribers’ security interest and to authorize the Collateral Agent to make
additional filings at the discretion of the Collateral Agent to memorialize the
first priority security interest to be granted, to the investors in the New
Financing.


3.             Annexed hereto is Amended Schedules A-1(Junior Lenders) and A-2
(Senior Lenders) to the Security Agreement and Collateral Agent Agreement which
will replace the current Schedule A.


4.             The undersigned Subscribers waive the rights granted to them
pursuant to Section 12(a), Right of First Refusal, of the Subscription
Agreement, only to the extent such rights relate to the New Financing but do not
waive the anti-dilution rights and protections contained in Section 12(b)
Favored Nations Provision of the Subscription Agreement and in the Transaction
Documents.


5.             Subscribers hereby agree and consent to the issuance by the
Company of up to 100,000 shares of the Company’s Common Stock (or securities
convertible into common stock) to service providers.


6.             Subscribers agree to waive through December 31, 2008 the
Company’s defaults of the terms of the Transaction Documents but do not waive
any liquidated damages.


7.             Company acknowledges, agrees and represents that in connection
with the New Financing the rights and provisions of Section 12(b) Favored
Nations Provision of the Subscription Agreement, Section 3.4 (d) of the Note and
Section 3.4 of the Warrant shall apply to the Securities issued and issuable to
Subscribers pursuant to the Subscription Agreement and Transaction Documents.
 

--------------------------------------------------------------------------------


 
8.             The Company acknowledges and agrees that the New Financing will
not result in the commencement of a new holding period pursuant to Rule 144 for
any person holding Securities of the Company or having the right to receive
Securities of the Company.




9.             The following Section 2.1 of the Notes dated December 24, 2007
shall be deleted


2.1.           Payment of Monthly Amount in Cash or Common Stock.  Subject to
Section 3.2 hereof, the Borrower, at the Borrower’s election, shall pay the
Monthly Amount (i) in cash in an amount equal to 110% of the Principal Amount
component of the Monthly Amount and 100% of all other components of the Monthly
Amount, within four (4) business days after the applicable Repayment Date, or
(ii) in registered Common Stock at an applied conversion rate equal to the
lesser of (A) the Fixed Conversion Price (as defined in section 3.1 hereof), or
(B) seventy-five percent (75%) of the average of the closing bid price of the
common stock as reported by Bloomberg L.P. for the Principal Market for the ten
trading days preceding the date a Notice of Conversion, if any, [as described in
Section 3.3a] is given to the Borrower by Holder after Borrower notifies Holder
of its election to pay the Monthly Amount with shares of Common Stock pursuant
to the following sentence.  The Borrower must send notice to the Holder by
confirmed telecopier not later than 6:00 P.M., New York City time on the
twenty-second trading day preceding a Repayment Date notifying Holder of
Borrower’s election to pay the Monthly Redemption Amount in cash or Common
Stock.  The Notice must state the amount of cash to be paid and include
supporting calculations.  If the Borrower elects to pay the Monthly Amount with
Common Stock and if the Holder does not give Notice of Conversion then the
Repayment Date shall be deemed the Conversion Date and the Conversion Price
shall be the lessor of (A) the Fixed Conversion Price (as defined in section 3.1
hereof) or (B) seventy five (75%) of the average of the closing bid price for
the five trading days preceding the Repayment Date.  Until fifteen (15) trading
days after notice is given by the Borrower that the Borrower has elected to pay
the Monthly Amount with Common Stock, the holder may elect to defer such payment
of Common Stock until the Holder has elected to deliver a Notice of Conversion
with respect to such Monthly Amount.  The Conversion Price with respect to such
deferred Monthly Amount shall be the Conversion Price set forth above in
subsection (ii) of this Section 2.1.  Amounts paid with shares of Common Stock
must be delivered to the Holder as described in Section 3.3(b).    Elections by
the Borrower must be made to all Other Holders in proportion to the relative
Note principal held by the Holder and the Other Holders.  If such notice is not
timely sent or if the Monthly Redemption Amount is not timely delivered, then
Holder shall have the right, instead of the Company, to elect at any time from
when such notice was required to be given until the applicable Repayment Date
whether to be paid in cash or Common Stock.  Such Holder’s election shall not be
construed to be a waiver of any default by Borrower relating to non-timely
compliance by Borrower with any of its obligations under this Note.
 

--------------------------------------------------------------------------------


 
and replaced with the following:


2.1              Payment of Monthly Amount in Cash or Common Stock.  Subject to
Section 3.2 hereof, the Borrower, at the Borrower’s election, shall pay the
Monthly Amount (i) in cash in an amount equal to 110% of the Principal Amount
component of the Monthly Amount and 100% of all other components of the Monthly
Amount, within four (4) business days after the applicable Repayment Date, or
(ii) in registered Common Stock at an applied conversion rate equal to the
lesser of (A) the Fixed Conversion Price (as defined in section 3.1 hereof), or
(B) seventy-five percent (75%) of the average of the closing bid price of the
common stock as reported by Bloomberg L.P. for the Principal Market for the five
trading days preceding the date a Notice of Conversion, if any, [as described in
Section 3.3a] is given to the Borrower by Holder after Borrower notifies Holder
of its election to pay the Monthly Amount with shares of Common Stock pursuant
to the following sentence.  The Borrower must send notice to the Holder by
confirmed telecopier not later than 6:00 P.M., New York City time on the
twenty-second trading day preceding a Repayment Date notifying Holder of
Borrower’s election to pay the Monthly Redemption Amount in cash or Common
Stock.  The Notice must state the amount of cash to be paid and include
supporting calculations.  If the Borrower elects to pay the Monthly Amount with
Common Stock and if the Holder does not give Notice of Conversion then the
Repayment Date shall be deemed the Conversion Date and the Conversion Price
shall be the lessor of (A) the Fixed Conversion Price (as defined in section 3.1
hereof) or (B) seventy five (75%) of the average of the closing bid price for
the five trading days preceding the Repayment Date. Borrower must give Holder
fifteen (15) trading days notice prior to each Repayment Date if Borrower will
pay the Monthly Amount in cash, otherwise such payment will be made by delivery
of shares of Common Stock.  The foregoing sentence notwithstanding such Monthly
Amount if to be paid with shares of Common Stock will be automatically deferred
(“Deferred Payment”) unless the Holder gives notice to the Borrower at least
five (5) days before a Repayment Date that the Holder will accept payment of
such Monthly Amount in the form of Common Stock.  The Conversion Price of each
Deferred Payment will be the lesser of (i) the Conversion Price (as defined in
Section 3.1 hereof), or (ii) seventy-five percent (75%) of the average of the
closing bid prices of the Common Stock as reported by Bloomberg L.P. for the
Principal Market for the five (5) trading days preceding the date a Notice of
Conversion (a form of which is annexed as Exhibit A to this Note) is given by
Holder to the Borrower with respect to such Deferred Payment. Amounts paid with
shares of Common Stock must be delivered to the Holder as described in Section
3.3(b).  Elections by the Borrower must be made to all Other Holders in
proportion to the relative Note principal held by the Holder and the Other
Holders.  The foregoing notwithstanding, no amount payable hereunder may be paid
in shares of Common Stock by the Borrower without the consent of the Holder
after and during the pendency of an Event of Default (or an event that with the
passage of time or the giving of notice could become an Event of Default),
unless waived in writing by the Holder.  Common Stock delivered pursuant to this
Section 2 must be immediately resellable and transferable by the Holder without
any additional holding period.


10.           All other terms of the Transaction Documents shall remain
unamended and in full force and effect.


11.           This Agreement constitutes the entire agreement among the parties,
and supersedes all prior and contemporaneous agreements and understandings of
the parties in connection herewith.  No changes, modifications, terminations or
waivers of any of the provisions hereof shall be binding unless in writing and
signed by all of the parties thereto.
 

--------------------------------------------------------------------------------


 
12.           Except as expressly modified pursuant to this Agreement, the terms
of each Note remains unchanged and in full force and effect.


13.           This Agreement may be executed in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  This Agreement may also
be executed by either party hereto by facsimile signature, which shall be deemed
to be an original signature of such party hereon.




[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed and delivered this
Modification, Waiver & Consent as of the date first written above.


"COMPANY"
 
"THE COLLATERAL AGENT"
IDO SECURITY INC.
 
BARBARA R. MITTMAN
a Nevada corporation
                               
By:
 
 
 
Its:
 
                                                 
Name of Subscriber (Print):
                 
 
                             
By:
 
                 
Print Name of Signator:
 

 